Citation Nr: 0300966	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-41 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, classified as pes anseritis with 
degenerative changes, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from August 1966 to June 
1969.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which confirmed a 20 percent rating for a left knee 
disability, classified as pes anseritis.  After appellant 
submitted a written withdrawal of his request for a 
"Travel Board" hearing and instead requested a hearing 
before a hearing officer at the RO, an RO hearing was held 
in July 2000.

By a July 2001 rating decision, the RO increased the 
evaluation for the service-connected left knee disability, 
now classified as pes anseritis with degenerative changes, 
from 20 percent to 30 percent, effective March 3, 1998.  
Appellant's representative subsequently submitted written 
statements indicating a desire to continue the appeal on 
said issue.  Thus, the left knee increased rating issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

In a March 2002 letter, the Board informed appellant and 
his representative that the Board would undertake 
additional development on said left knee disability 
increased rating issue, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  In an October 2002 letter, the 
Board, pursuant to Rule of Practice 903, 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903), notified appellant and his representative that 
the Board had obtained additional medical evidence (a VA 
examination) that it intended to consider in deciding the 
appeal; and that appellant and his representative could 
submit evidence or argument in response to the additional 
evidence the Board had obtained, within a 60-day period 
from date of letter.  Subsequently, in October 2002, 
appellant's representative submitted additional argument.  
The case is now ready for the Board's final appellate 
determination on said appellate issue.  




FINDING OF FACT

The appellant's service-connected left knee disability is 
manifested primarily by marked painful motion, 
instability, and arthritic joint pathology.  The clinical 
evidence reveals variable left knee extension measurements 
predominantly limited to 25 degrees or less, and no less 
than 72 degrees' flexion.  He exhibits severe gait 
impairment and requires utilization of a metal knee brace.  
Severe limitation of motion and instability of the left 
knee has been demonstrated.  


CONCLUSION OF LAW

The criteria for a combined 50 percent evaluation, but no 
more, for appellant's service-connected left knee 
disability, classified as pes anseritis with degenerative 
changes, have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 
4.10, 4.40, 4.45, 4.71a, Codes 5003, 5257, 5260, 5261 
(2002); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997) and 
VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5100 et. seq. (West 
Supp 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed, 
particularly in light of the partial allowance of the left 
knee disability issue on appeal by the Board's decision 
herein.  A comprehensive medical history and detailed 
findings with respect to the service-connected left knee 
disability at issue over the years are documented in the 
medical evidence.  There are recent VA medical records and 
August 1999, February 2001, and September 2002 VA 
orthopedic examinations have been conducted.  Said 
clinical records and examinations, in totality, are 
sufficiently detailed and comprehensive regarding the 
nature and current severity of the service-connected 
disability at issue and provide a clear picture of all 
relevant symptoms and findings.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examinations and treatment reports.  In addition, 
appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included 
relevant clinical evidence, laws and regulations, and a 
detailed explanation of the rationale for the adverse 
rating decision.  The Board concludes it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been set out and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left 
knee disability on appeal in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

It is contended, in essence, that the service-connected 
left knee disability is of such severity as to warrant a 
higher evaluation.  It is also argued that a separate 
evaluation should be assigned for knee instability and 
arthritis under Diagnostic Codes 5003 and 5257, in 
accordance with a certain VA General Counsel Opinion.

The evidentiary record indicates that shortly after 
service, appellant was treated for left knee pain and 
swelling.  On August 1982 VA examination, x-rays of the 
left knee were negative and mild pes anseritis of the left 
knee was diagnosed.  VA outpatient treatment records dated 
in 1991 indicated that appellant reportedly was employed 
as a heavy equipment repairman.  The knee exhibited 0 
degrees' extension and 110 degrees' flexion with crepitus.  
It should be pointed out that normal ranges of motion of 
the knee are considered 0 degrees' extension and 140 
degrees' flexion.  See 38 C.F.R. § 4.71, Plate II, (2002).  
The knee joint was stable.  X-rays of the left knee were 
negative.  A June 1991 rating decision increased the 
evaluation for the service-connected left knee disability 
from 10 percent to 20 percent.  The rating was assigned 
under Code 5257.

On August 1998 VA orthopedic examination, appellant's left 
knee had painful motion, slight edema, weakness, 
tenderness, and redness.  A left knee contusion was 
reportedly due to a recent fall.  His gait was described 
as poor with a marked limp even with a knee brace on.  He 
reportedly utilized a knee brace most of the time.  An 
additional 10 percent functional impairment was noted by 
the examiner.  Left knee extension was 0 degrees and 
flexion was 89 degrees.  Significantly, the left knee was 
described as unstable in anterior, posterior, and to some 
extent lateral modalities, albeit stable laterally when he 
wore a brace.  X-rays of the knee revealed mild 
degenerative joint disease.  Similar complaints and 
clinical findings were reported in an August 1999 VA 
orthopedic examination report (conducted by the same 
examiner as the aforementioned August 1998 examination).  
The examiner reported left knee extension as "minus 32 
degrees" and flexion was 72 degrees.  An MRI of that knee 
revealed patellofemoral degenerative changes.  

During a July 2000 RO hearing, appellant and his spouse 
testified as to his left knee impairment, including knee 
joint pain and instability, as well as other functional 
impairment involving the back and right knee.  

VA outpatient treatment records dated in October 1999 
indicated that appellant reportedly was working "as much 
as possible" as a heavy truck mechanic.  Knee ranges of 
motion were recorded as 5 degrees [extension] and 80 
degrees [flexion] with stable ligaments.  Left medial 
joint line tenderness was noted.  Arthroscopic surgery in 
the future was recommended.  In November 1999, knee ranges 
of motion were limited by pain and recorded as 25 degrees 
[extension] and 100 degrees [flexion].  

On February 2001 VA orthopedic examination (conducted by 
the same examiner as the aforementioned August 1998 and 
1999 examinations), it was noted that appellant's left 
knee had marked objective evidence of painful motion.  
There was no edema, effusion, redness, or heat.  There was 
instability, weakness, tenderness, abnormal movement and 
guarding of movement, and a well-healed, 1- or 2-cm scar 
over the left knee.  His gait was described as "terribly 
decrepit, holding the left knee stiff, and has a 
substantial knee brace on it with lateral metal supports."  
Left knee extension was recorded as "-74 degrees" and 
flexion was 103 degrees.  Significantly, the left knee was 
described as unstable in anterior and posterior 
modalities.  By a July 2001 rating decision, the RO 
increased the evaluation for the service-connected left 
knee disability, now classified as pes anseritis with 
degenerative changes, from 20 percent to 30 percent, 
effective March 3, 1998.  The rating decision sheet (as 
had prior rating decisions) coded the left knee disability 
under Diagnostic Code 5257 (a code for rating knee 
impairment including recurrent subluxation/lateral 
instability).  

Due in part to the inconsistencies of the aforementioned 
clinical evidence as to the degree of left knee limitation 
of extension, the Board ordered another VA orthopedic 
examination, which was conducted in September 2002.  

On September 2002 VA orthopedic examination (conducted by 
a different examiner than the aforementioned August 1998 
and 1999 and February 2001 examinations), the examiner 
stated that he had thoroughly reviewed the claims file.  
Appellant reportedly had worked as a truck mechanic until 
recently when he lost his job because of a fight with a 
fellow employee.  Clinically, he walked with a slight limp 
with a left knee brace on.  The left knee exhibited 0 
degrees' extension and 90 degrees' flexion with "rather 
striking" pain at 90 degrees' flexion.  There was slight 
tenderness in medial and lateral aspects of the left 
tibial femoral junction.  No fluid was evident.  A very 
faint left knee scar was apparent.  

The Board has considered the applicability of all 
appropriate rating codes in rating the service-connected 
left knee disability.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under the Diagnostic Code 5003.  The limitation 
of motion must be objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. Part 4, Code 5003.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 
percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. Part 4, Code 5260.  

Limitation of extension of either leg to 10 degrees will 
be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation 
requires that extension be limited to 30 degrees.  A 50 
percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.  

Although August 1998, August 1999, and February 2001 VA 
orthopedic examinations (conducted by the same examiner) 
respectively reported left knee extension as a normal 0 
degrees, "minus 32 degrees", and "minus 74 degrees", VA 
outpatient treatment records dated in October and November 
1999 respectively reported left knee extension as 5 
degrees and 25 degrees.  However, a September 2002 VA 
orthopedic examination (by a different examiner) reported 
normal left knee extension of 0 degrees.  Thus, it would 
appear from the overall clinical evidence that measurement 
of appellant's left knee extension is subject to variance 
depending on variables such as the method of measurement 
utilized by the examiner, pain experienced by the 
appellant, etc.  However, after weighing all of the 
clinical evidence of record, it is the Board's opinion 
that the criteria for an increased evaluation in excess of 
30 percent for the left knee have not been more nearly met 
under Diagnostic Code 5261, since a 40 percent evaluation 
requires that extension be limited to 30 degrees and that 
degree of limitation of extension has not been shown by 
the overall clinical evidence of record.  Additionally, an 
evaluation in excess of 30 percent would not be warranted 
under Diagnostic Code 5260, since the recent clinical 
evidence reveals no less than 72 degrees' flexion of the 
left knee.  In fact, limitation of flexion did not even 
meet the criteria for a compensable evaluation under 
Diagnostic Code 5260.  

Thus, it is the Board's opinion that separately rating the 
left knee disability based upon limitation of motion due 
to arthritis would result in no more than a 30 percent 
rating, since the majority of the recorded limitation of 
extension or flexion measurements did not meet the 
criteria for a 40 percent evaluation under Diagnostic Code 
5260 or 5261.  

Significantly, however, Diagnostic Code 5003, for 
arthritis, and Code 5257, for "other knee impairment" 
including instability, are applicable in the instant case, 
since by the recent July 2001 rating decision, which 
assigned a single 30 percent evaluation based apparently 
on arthritis and "other knee impairment" under Diagnostic 
Code 5257, the RO has conceded that any knee impairments 
such as arthritis and instability are part of the service-
connected left knee disability.  

Significantly, a VA General Counsel opinion has held that 
a claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  Specifically, 
that VA General Counsel opinion held that for a knee 
disorder already rated under Diagnostic Code 5257, a 
claimant could have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 (limitation of flexion of the leg) or 
Diagnostic Code 5261 (limitation of extension of the leg).  
A separate rating for arthritis can additionally be based 
on x-ray findings and painful motion.  See VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).  See also VA O.G.C. Prec. 
Op. No. 9-98 (August 14, 1998).

It is the Board's opinion that said VA General Counsel 
opinions appear applicable here because the recent 
clinical evidence reveals that appellant does have 
instability and/or ligamentous impairment of the knees, in 
addition to arthritis.  In particular, on recent February 
2001 VA orthopedic examination, the examiner specifically 
reported that appellant's left knee had marked objective 
evidence of painful motion, instability, weakness, 
tenderness, abnormal movement, and guarding of movement.  
Additionally, his gait was described as "terribly 
decrepit, holding the left knee stiff, and has a 
substantial knee brace on it with lateral metal supports."  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires 
severe impairment.  38 C.F.R. Part 4, Code 5257.  Although 
a more recent September 2002 VA orthopedic examination 
described appellant's gait as including a slight limp, the 
examiner also stated that there was "striking" pain on 
extremes of left knee flexion.  The overall clinical 
evidence indicates that appellant's gait is rather 
severely impaired with significant left knee joint 
instability requiring utilization of a metal knee brace 
cane.  Thus, on this point in controversy as to knee 
instability, the Board concludes that the positive 
evidence is in relative equipoise with any negative 
evidence.  

With resolution of all reasonable doubt, it is the Board's 
opinion that separately rating the left knee disability 
based upon severe overall knee impairment including 
instability and/or other impairment has more nearly been 
approximated, and, thus, separate 30 percent ratings are 
warranted for the left knee under Diagnostic Code 5003, 
for arthritis with limitation of motion, and 5257, for 
instability and/or other impairment.  

Although appellant experiences painful knee motion as 
alleged, Diagnostic Code 5003 for rating arthritis 
specifically encompasses painful motion, since a 
compensable rating thereunder for limitation of motion 
requires that "[l]imitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion (emphasis added)."  
Thus, any painful knee motion is adequately compensated 
for under the 30 percent rating for the service-connected 
left knee based on arthritis.  See also DeLuca v. Brown, 8 
Vet. App. 202, 205-208 (1995).  To assign an additional 
separate rating for painful knee motion under 38 C.F.R. 
§§ 4.10, 4.40, and/or 4.45, would constitute pyramiding, 
since it would compensate for the same knee pain as 
associated with the service-connected arthritis of that 
knee.  In pertinent part, 38 C.F.R. § 4.14 (2002) states: 
"the evaluation of the same manifestation under different 
diagnoses are to be avoided."  In Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), the United States Court of Appeals 
for Veterans Claims (Court) cited Brady v. Brown, 4 Vet. 
App. 203 (1993) for interpreting 38 U.S.C.A. § 1155 as 
"implicitly containing the concept that 'the rating 
schedule may not be employed as a vehicle for compensating 
a claimant twice (or more) for the same symptomatology; 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity' and would 
constitute pyramiding."  

The Board has considered the applicability of rating the 
left knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the left knee has not been clinically shown 
or even approximated, a higher rating would not be in 
order under Diagnostic Code 5256.  

In reaching these determinations, the Board has applied 
the provisions of the Schedule for Rating Disabilities in 
a manner most beneficial to the appellant.  Rating 
disabilities is not an exact science, as indicated by the 
Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 
C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disabilities.  38 C.F.R. § 4.1.

The clinical evidence does not reflect that the service-
connected left knee disability presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In particular, the service-connected left 
knee disability did not preclude ambulation nor required 
frequent hospitalizations.  

Thus, it is more likely than not that instead of the 
currently assigned single 30 percent rating for the left 
knee, a separate 30 percent rating for that knee based 
upon severe impairment, including instability, under Code 
5257, and a separate 30 percent rating for that knee based 
upon limitation of motion due to arthritis, under Code 
5003, are warranted, thus equaling a combined 50 percent 
rating, but no more, for the left knee.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 4.10, 4.20, 4.40, 
4.45, 4.71a, Codes 5003, 5257, 5260, 5261.  

The combined 50 percent rating assigned herein by the 
Board for arthritis and instability of the left knee more 
than adequately compensates appellant for any painful 
motion and other associated functional impairment of each 
knee that he may experience.  Parenthetically, the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 (2002) 
provides that "[t]he combined rating for disabilities of 
an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed."  Amputations below the knee warrant, at most, 
a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5160-5173.  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by 
natural knee action may also be assigned a 60 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 and 
5164.  Thus, since the appellant's left knee exhibits 
considerable ranges of motion and does not preclude 
ambulation, although gait is antalgic and painful, the 
service-connected left knee disability, herein assigned by 
this Board decision a combined 50 percent rating, cannot 
be reasonably characterized as more nearly approximating, 
or equivalent to, amputation above the knee joint or a 
below-the-knee amputation not improvable by prosthesis.




	(CONTINUED ON NEXT PAGE)





ORDER

A combined 50 percent rating, but no more, for a service-
connected left knee disability, classified as pes 
anseritis with degenerative changes, (based upon a 
separate 30 percent rating, but no more, for limitation of 
left knee motion due to arthritis and a separate 30 
percent rating, but no more, for left knee instability) is 
granted, subject to the applicable regulatory provisions 
governing payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

